PER CURIAM.
This case began as an action by a ma-terialman against a contractor and his surety under a public works construction contract and pursuant to § 255.05, F.S., 1967, F.S.A. A third party action ensued with the inevitable cross-claims, set-offs and counterclaims; and the entire matter evolved into a rather complex case. It would be of no benefit to bench or bar, however, extensively to set forth the entire posture of the case since we have concluded, after careful consideration, that no reversible error has been made to appear and that a discussion of the points involved would add nothing to< the mainstream of stare decisis.
But we are compelled to acknowledge the painstaking consideration given this case by the Honorable Robert W. Patton, the learned trial judge below. The 26 pages of findings and conclusions set forth in the judgment herein exemplify the admirable and' conscientious exercise of judicial labor we have come to expect from our trial bench. If the judgment did not embrace more facets of this case than were raised on appeal we would have felt constrained to set it forth and adopt it as our own. But stripping it of the matters irrelevant to this appeal would do it injustice.
Accordingly, we simply affirm the judgment.
LILES, A. C. J., and HOBSON and Mc-NULTY, JJ., concur..